Citation Nr: 0712769	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-02 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial compensable disability rating prior 
to October 19, 2006, and to a disability rating in excess of 
10 percent from October 19, 2006, for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to 
April 1981.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

FINDINGS OF FACT

1.  At the July 2002 VA audio examination, the results of the 
veteran's controlled speech discrimination test were 
100 percent for the right ear and 100 percent for the left 
ear and the average of his scores on his puretone audiometer 
test for 1,000, 2,000, 3,000, and 4,000 Hertz were 59 for the 
right ear and 44 for the left ear.  

2.  At the May 2004 VA audio examination, the results of the 
veteran's controlled speech discrimination test were 
90 percent for the right ear and 90 percent for the left ear 
and the average of his scores on his puretone audiometer test 
for 1,000, 2,000, 3,000, and 4,000 Hertz were 60 for the 
right ear and 61 for the left ear.  

3.  At the October 2006 VA audio consultation, the results of 
the veteran's controlled speech discrimination test were 
76 percent for the right ear and 80 percent for the left ear 
and the average of his scores on his puretone audiometer test 
for 1,000, 2,000, 3,000, and 4,000 Hertz were 63 for the 
right ear and 58 for the left ear.  


CONCLUSION OF LAW

The criteria for an initial compensable disability rating 
prior to October 19, 2006, and for a disability rating in 
excess of 10 percent from October 19, 2006, for the veteran's 
service-connected bilateral hearing loss, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.85. 4.86, and Diagnostic Code 
6100 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  See generally, 38 C.F.R. 
§§ 4.1, 4.2.  Where, as here, entitlement to compensation has 
been established, but a higher initial disability rating is 
at issue, the extent of impairment throughout the entire 
period, beginning with the filing of the claim, must be 
considered and a determination must be made regarding whether 
"staged" ratings are warranted.  See Fenderson v. West, 12 
Vet. App. 119, 126-127 (1999) (when a disability rating is 
initially assigned, separate ratings should be considered for 
separate periods of time, known as staged ratings).  As 
discussed below, the evidence does not warrant any rating 
higher than the staged ratings assigned by the RO.  

A disability rating for hearing impairment (Diagnostic Code 
6100) is determined by applying objective data from audiology 
tests to ratings tables published in the regulations.  
Pursuant to 38 C.F.R. § 4.85, the results from a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometer test for each ear are applied against the 
prescribed tables to determine the correct hearing impairment 
disability rating.  See 38 U.S.C.A. § 1155 (authorizing the 
Secretary to create schedules for disability ratings based on 
the average impairments of earning capacity).  The 
regulations also provide that a hearing examination for 
hearing impairment for VA purposes must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test and a puretone audiometry test.   
38 C.F.R. § 4.85(a) (establishing which tests are required 
for hearing impairment examinations).  

The veteran submitted a summary report of annual (from 
September 2000 to September 2005) hearing tests from 
Audiometrics de Puerto Rico.  No information is provided with 
that data to indicate whether the tests were performed by a 
state-licensed audiologist or whether the test results are 
from puretone audiometry tests. No speech discrimination test 
results were reported.  As a result, that data cannot not be 
used in determining the veteran's disability rating.  
38 C.F.R. § 4.85(a).  

Two compensation and pension (C&P) examinations were 
conducted prior to October 19, 2006, that included tests in 
accordance with 38 C.F.R. § 4.85(a).  The relevant results 
from those C&P examinations are as follows:  


     
July
2002
    
May
2004

Right
Left
Right
Left
Controlled speech 
discrimination
100%
100%
90%
90%

Puretone test     1000 
Hz

20

15

20

20
                          
2000 Hz
55
35
55
45
                          
3000 Hz
80
35
85
85
                          
4000 Hz
80
90
80
95

Average score

59

44

60

61












Using Table VI of 38 C.F.R. § 4.85 for the July 2002 test 
results, with respect to the veteran's right ear, the score 
for his speech discrimination test (100%) and the average 
score for his audiometric test (59) intersect to yield the 
"hearing acuity numeric designation" of Roman numeral II.  
The test scores for his left ear (speech discrimination of 
100% and average audiometric score of 44) intersect to yield 
a hearing acuity numeric designation of Roman numeral I.  
Those Roman numerals are then applied to Table VII in 38 
C.F.R. § 4.85, which sets forth the percentage evaluation for 
hearing impairment under Diagnostic Code 6100.  Using Roman 
numeral I for the better (left) ear, the result is a 
0 percent, or noncompensable, disability rating.  

Using Table VI of 38 C.F.R. § 4.85 for the May 2004 test 
results, with respect to the veteran's right ear, the score 
for his speech discrimination test (90%) and the average 
score for his puretone audiometric test (60) intersect to 
yield the hearing acuity numeric designation of Roman numeral 
III.  The test scores for his left ear (speech discrimination 
of 90% and average audiometric score of 61) intersect to 
yield a similar hearing acuity numeric designation of Roman 
numeral III.  When those Roman numerals are then applied to 
Table VII in 38 C.F.R. § 4.85, the result is a 0 percent, or 
noncompensable, disability rating.  

Alternate tables are provided in 38 C.F.R. § 4.86 to be used 
either when each of the four specified frequencies (from 1000 
Hz to 4000 Hz) is 55 decibels or higher, or, when the 
puretone threshold is 30 decibels or less at 1000 Hertz and 
70 decibels or more at 2000 Hertz.  Since the veteran's test 
scores do not meet those criteria, the tables set forth in 
38 C.F.R. § 4.85 are to be used.  Thus, based on the data 
from tests conduced in accordance with the hearing impairment 
regulations, and using the tables set forth in 38 C.F.R. 
§ 4.85, a compensable rating is not warranted prior to 
October 19, 2006.  

The medical treatment records from the VA Medical Center in 
San Juan contain an October 2006 consultation report showing 
that hearing tests were conducted in accordance with 
38 C.F.R. § 4.85(a).  The test results are as follows: 


     
October
2006

Right
Left
Controlled speech 
discrimination
76%
80%

Puretone test     1000 
Hz

25

25
                          
2000 Hz
60
40
                          
3000 Hz
80
75
                          
4000 Hz
85
90

Average score

63

58












Since the October 2006 test results do not meet the criteria 
for the tables of 38 C.F.R. § 4.86, discussed above, Table VI 
of 38 C.F.R. § 4.85 must be used to determine the hearing 
impairment disability rating.  With respect to the veteran's 
right ear, the score for his speech discrimination test (76%) 
and the average score for his audiometric test (63) intersect 
to yield the hearing acuity numeric designation of Roman 
numeral IV.  The test scores for his left ear (speech 
discrimination of 80% and average audiometric score of 58) 
intersect to yield a hearing acuity numeric designation of 
Roman numeral IV.  Applying those Roman numerals to Table VII 
in 38 C.F.R. § 4.85, the result is a 10 percent disability 
rating.  Thus, a rating higher than 10 percent from 
October 2006 is not warranted.  

The veteran sought a higher rating because he is having 
problems with his hearing.  He stated that he must ask people 
to repeat themselves and that is affecting the performance of 
his job.  He provided no details about how his employment is 
affected.  Accordingly, the schedular criteria is adequate to 
measure his hearing impairment.  See 38 C.F.R. § 4.1 (the 
degrees of disability specified in the rating schedules are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability); accord 
38 C.F.R. § 38 C.F.R. § 3.321(b)(1) (in exceptional cases 
when the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, consideration of an extra-schedular 
evaluation is made because the application of the regular 
schedular standards is rendered inadequate).  

The benefit-of-the-doubt doctrine does not provide a 
different result.  See 38 U.S.C.A. § 5107(b) (when there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant); 38 C.F.R. §§ 3.102, 4.3 (same).  But 
reasonable doubt does not exist concerning the objective data 
of the three hearing tests.  When that data is applied 
against the tables in the regulations, the resulting 
disability rating is incontrovertible.  And the need to ask 
people to repeat themselves does not establish marked 
interference with employment that would require an extra-
schedular evaluation.  38 C.F.R. § 3.321(b).  No increase is 
warranted on this evidence.  

Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), also held 
that, as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).    

The RO's July 2002 letter describing the evidence needed to 
support the veteran's service connection claim was timely 
mailed well before the September 2002 rating decision.  It 
described the evidence necessary to substantiate a claim for 
service connection, identified what evidence VA was 
collecting, requested the veteran to send in particular 
documents and information, identified what evidence might be 
helpful in establishing his claim, and asked the veteran to 
send to the address provided the information about the 
described evidence or the evidence itself.  After service 
connection was granted, but well before the date (March 2007) 
when the veteran's appeal was transferred to this Board, the 
RO's August 2006 letter described the evidence needed to 
substantiate the veteran's claim for an increased rating and 
invited the veteran to submit whatever evidence he had in his 
possession pertaining to his claim.  

Neither letter addressed what evidence was necessary with 
respect to the rating criteria for hearing impairment or the 
effective date of an award for service connection.  But prior 
to the March 2007 date when the appeal was transferred to the 
Board, the criteria for rating hearing impairment 
disabilities was provided to the veteran in the October 2003 
statement of the case, and the evidence needed to establish 
an effective date was provided to him in the December 2006 
supplemental statement of the case.  The veteran has raised 
no notice errors on appeal.   And since the veteran had a 
meaningful opportunity to participate in the adjudication 
process, the veteran was not prejudiced by the delay in 
receiving the required notice.   See Overton v. Nicholson, 20 
Vet. App. 427, 439-444 (2006) (failure to provide timely 
notice is harmless if the claimant had a meaningful 
opportunity to participate in the processing of the claim).  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining his medical treatment records and by conducting 
audiometry examinations.  


ORDER

An initial compensable disability rating prior to October 19, 
2006, and a disability rating in excess of 10 percent from 
October 19, 2006, for the veteran's service-connected 
bilateral hearing loss is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


